Name: 82/108/EEC: Commission Decision of 20 July 1981 on the Advisory Committee on Sugar
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-02-17

 Avis juridique important|31982D010882/108/EEC: Commission Decision of 20 July 1981 on the Advisory Committee on Sugar Official Journal L 045 , 17/02/1982 P. 0021 - 0021 Spanish special edition: Chapter 03 Volume 24 P. 0209 Portuguese special edition Chapter 03 Volume 24 P. 0209 *****COMMISSION DECISION of 20 July 1981 on the Advisory Committee on Sugar (82/108/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas an Advisory Committee on Sugar was set up by the Commission Decision of 29 April 1969 (1), which was replaced by the Decision of 31 October 1973 (2), as last amended by the Decision of 29 March 1974 (3); Whereas the number of members of the Advisory Committee should be increased now that isoglucose is covered by Regulation (EEC) No 1785/81 (4); whereas the number of members in the Joint Working Group should also be increased, to ensure balanced representation of the regions, HAS DECIDED AS FOLLOWS: Article 1 Article 3 of the Commission Decision of 29 April 1969 is amended to read as follows: 'Article 3 1. The Committee shall consist of 46 members. 2. Seats on the Committee shall be apportioned as follows: (a) 17 to sugar-beet and sugar-cane growers; (b) six to processing cooperatives in the sector; (c) 11 to the industries producing sugar and isoglucose and to the industries using sugar, of which: - seven to sugar manufacturers, - one to isoglucose producers, - one to the sugar-refining industry, - two to the industries using sugar; (d) two to the sugar and molasses trade; (e) five agricultural and food-industry workers; (f) five to consumers.' Article 2 Article 5 (1) of the Commission Decision of 29 April 1969 is amended to read as follows: 'Article 5 1. There shall be set up under the auspices of the Committee a Joint Working Group consisting of 10 representatives of the sugar-beet and sugar-cane growers and 10 representatives of the sugar manufacturers, the members of the Joint Working Group being appointed by the Commission on proposals from the trade organizations concerned in accordance with the procedure laid down in Article 4. Members of the Joint Working Group need not be members of the Committee.' Article 3 This Decision shall enter into force on 20 July 1981. Done at Brussels, 20 July 1981. For the Commission The President Gaston THORN (1) OJ No L 122, 22. 5. 1969, p. 2. (2) OJ No L 355, 24. 12. 1973, p. 43. (3) OJ No L 221, 12. 8. 1974, p. 19. (4) OJ No L 177, 1. 7. 1981, p. 4.